                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


    SECURITIES AND EXCHANGE COMMISSION,

                               Plaintiff,

               v.

    GREGORY LEMELSON and LEMELSON CAPITAL                           Civil Action No. 1:18-cv-11926-PBS
    MANAGEMENT, LLC,

                               Defendants,

               and

    THE AMVONA FUND, LP,

                               Relief Defendant.



                          MOTION FOR LEAVE TO FILE THE
                     DECLARATION OF ALFRED A. DAY UNDER SEAL

        Plaintiff, the United States Securities and Exchange Commission (the “Commission”),

hereby moves for leave to file the declaration of undersigned counsel and exhibits thereto under

seal.

        The Commission recognizes that the Court applies a strict standard to motions to seal,

and that any party “seeking to file a document under seal must demonstrate that ‘good cause’

exists to do so.” Dunkin Donuts Franchised Restaurants, LLC v. Agawam Donuts, Inc., 2008

WL 427290, at *1 (D. Mass. Feb. 13, 2008) (citing Nixon v. Warner Comm’ns, 435 U.S. 589,

597 (1978)). However, while there is a presumption of public access, that presumption may be

overcome “if the filing is not related to issues where there is no tradition of public access, like

motions about discovery matters.” Bradford & Bigelow, Inc. v. Richardson, 109 F. Supp. 3d




                                                   1
445, 448 (D. Mass. 2015) (citing Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir. 1986)).

Such filings may be sealed if there are “significant countervailing interests, like the existence of

trade secrets in the documents or confidential business information.” Id.

        Here, the declaration of undersigned counsel attaches and refers to discovery materials

produced by a third party, Ligand Pharmaceuticals, Inc. (“Ligand”), that Ligand designated as

“Confidential” pursuant to the protective orders in this case. Pursuant to the supplemental

protective order in this case, a disclosing party may designate as confidential any discovery

material which it believes in good faith “contains non-public, confidential, proprietary, personal,

or commercially sensitive information[.]” (ECF No. 39 at ¶ 4.) The materials to be filed under

seal include two emails produced by third party Ligand in the course of this litigation, both of

which have been designated “Confidential” by Ligand and both of which comprise or refer to

non-public, confidential, personal, and commercially sensitive internal Ligand communications.

The Commission contacted counsel for Ligand who confirmed that the materials in question are

designated as “Confidential” and assents to this motion to seal. Counsel for Defendants have not

responded to a request for their position on this motion.

        WHEREFORE, the Commission respectfully requests that the Court enter an order

allowing the Commission to submit the Declaration of Alfred A. Day and attached exhibits under

protective seal until further order of this Court.




                                                     2
Dated: February 14, 2020                      Respectfully submitted,


                                              /s/ Alfred A. Day
                                              Alfred A. Day (BBO #654436)
                                              Marc J. Jones (BBO #645910)
                                              Securities and Exchange Commission
                                              Boston Regional Office
                                              33 Arch Street, 24th Floor
                                              Boston, MA 02110
                                              617-573-4537 (Day)
                                              617-573-8947 (Jones)
                                              DayA@sec.gov
                                              JonesMarc@sec.gov
                                              Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that this document and all papers submitted in support are being filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
participants on February 14, 2020.

                                              /s/ Alfred A. Day




                                                 3
